Citation Nr: 1449362	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1989 to June 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the RO in Cheyenne, Wyoming.

In January 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent supplemental statement of the case; however, he included a waiver of his right to have that evidence considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has based his claims of entitlement to service connection for hearing loss and Meniere's syndrome in part on a secondary service connection etiology, as related to traumatic brain injury.  While traumatic brain injury is currently not a service-connected disability, the issue of entitlement to service connection for traumatic brain injury was denied in a June 2012 rating decision, and the Board has accepted the Veteran's testimony at the hearing as a timely notice of disagreement with that decision.  To date, a statement of the case has not been issued.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2013); Manlincon v. West, 12 Vet. App. 238 (1999).

Adjudication of the issues of entitlement to service connection for Meniere's syndrome and reopening of entitlement to service connection for bilateral hearing loss will be deferred pending the remand, as those issues are inextricably intertwined with entitlement to service connection for traumatic brain injury.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, the Veteran testified that he was treated at Ventura County Hospital following his claimed traumatic brain injury in service.  He was afforded 60 days to obtain the records, but only submitted duplicates of service treatment records pertinent to the injury and a recent medical opinion.  It is unclear whether he has made any attempt to obtain the private records and whether assistance from VA is desired.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine whether he requires assistance in obtaining records from Ventura County Hospital regarding treatment for his in-service head injury.  Provide assistance as appropriate.  

2.  Issue a statement of the case pertaining to the issue of entitlement to service connection for traumatic brain injury, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).  

3.  If, and only if, the Veteran perfects the appeal of the traumatic brain injury issue, that issue should be returned to the Board.  The deferred issues of entitlement to service connection for Meniere's syndrome and whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss should be returned for appellate review in any event.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


